Opinion issued May 16, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00289-CV
                            ———————————
                IN RE BLACKWATER DIVING LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Blackwater Diving LLC, has filed a petition for writ of mandamus

challenging the trial court’s denial of its “Motion to Dismiss Based on Lack of Venue

In Texas.” 1 In conjunction with the petition, Blackwater Diving has filed a motion




1
      The underlying case is Jovon Evins v. Blackwater Diving, LLC, cause number 2016-
      85530, pending in the 151st District Court of Harris County, Texas, the Honorable
      Mike Engelhart presiding.
to stay the underlying trial court proceedings pending our determination on the

petition. We deny the petition and dismiss the stay motion as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Huddle, and Lloyd




                                         2